Exhibit 10.2

OLD DOMINION ELECTRIC COOPERATIVE

EXECUTIVE DEFERRED COMPENSATION PLAN

This Executive Deferred Compensation Plan (the “Plan”) is made and entered into
by Old Dominion Electric Cooperative (the “Cooperative”), a tax-exempt employer,
for the purpose of providing deferred compensation to designated management and
executive employees.

1. Eligibility to Participate.

(a) Participation in the Plan is restricted to those executive employees
designated by the Board of Directors (the “Board”) of the Cooperative who are
generally responsible for ongoing Cooperative operations, responsible for and
have general supervision over the Cooperative’s overall financial condition,
setting and executing overall corporate policies and practices, and supervising
large numbers of employees and who elect to participate in the Plan by agreeing
to a deferral of a portion of their current compensation on forms provided by
the Cooperative. Designated participants in the Plan are listed on the attached
Exhibit A.

(b) Compensation may be deferred for any calendar month by salary reduction only
if an agreement providing for the deferral has been entered into before the
first day of the month in which the compensation is paid or made available. For
new employees, participation may begin when first eligible if the agreement
providing for the deferral is entered into on or before the first day on which
the Participant performs services for the Cooperative.

2. Deferral Limitations.

(a) Annual deferrals shall not in any event exceed 100% of the Participant’s
annual compensation by the Cooperative before deferral, nor exceed $15,000 (for
2006), as adjusted under Internal Revenue Code of 1986, as amended (the “Code”)
Section 457(e)(15) from time to time (the “Deferral Limit”), during any year the
Cooperative is tax-exempt and subject to Code Section 457.

(b) During each of the last three years before the Participant attains the
normal retirement age under the Cooperative’s primary pension plan, the Deferral
Limit provided in the preceding sentence (but not the 100% limit) shall be
increased to the lesser of

(i) two times the Deferral Limit or

(ii) the Deferral Limit plus the amount the Participant was eligible to, but did
not defer under the Plan (or a predecessor plan).

3. Deferred Compensation Account. The Cooperative shall establish for each
individual participating in the Plan a deferred compensation account. No funds
shall be set aside by the Cooperative for payment under the Plan, and each
Participant shall be a general, unsecured creditor of the Cooperative.



--------------------------------------------------------------------------------

4. Allocations to Accounts.

(a) The Cooperative shall credit to the account of each individual participating
in the Plan an amount equal to the amount selected in a preceding month by the
Participant for deferral of compensation otherwise subsequently payable to the
Participant during a year, subject to the limitations of Section 2.

(b) In addition to the allocations provided in subsection (a), the Cooperative
may credit additional amounts to the account of a Participant participating in
the Plan from time to time at the discretion of the Cooperative, provided that
the allocations when combined with those of subparagraph (a) do not exceed the
limitations of Section 2.

5. Earning and Losses. All amounts credited under the terms of the Plan to a
deferred compensation account maintained in the name of a Participant by the
Cooperative shall be credited with earnings and losses equal to those made by an
investment in one or more of the investment funds of the Homestead Funds, Inc.,
a regulated investment company, as designated by the Participant or the
Cooperative as provided in Section 6.

6. Investment Selections. The Cooperative shall elect to either determine the
investments to be made for the Participant’s account within the Homestead Funds
or shall permit the Participants to each select the investment to be made for
the Participant’s account within the Homestead Funds by selecting one of the two
options following:

 

  x Each Participant shall determine the investment fund or funds into which the
Participant’s account is invested. The amounts credited to the deferred
compensation account, including gains and losses, shall be retained by the
Cooperative until the entire amount credited to the account has been distributed
to the Participant or to the Participant’s beneficiary in accordance with a
written designation which has been delivered to the Cooperative.

OR

 

  ¨ The Board of Directors shall determine the investment fund or funds into
which the Participant’s account is invested. The amounts credited to the
deferred compensation account, including gains and losses, shall be retained by
the Cooperative until the entire amount credited to the account has been
distributed to the Participant or to the Participant’s beneficiary in accordance
with a written designation which has been delivered to the Cooperative.

7. Distributions. Distributions under the Plan shall commence at such time and
be made in such form as follows:

(a) Distribution Events:

(i) Severance of Employment: A Participant has a severance of employment upon
termination of employment, retirement or death.

 

2



--------------------------------------------------------------------------------

(ii) Unforeseeable Emergencies: A distribution may be made if requested by a
Participant due to an unforeseeable emergency. An unforeseeable emergency is
defined as a severe financial hardship of the Participant or beneficiary
resulting from an illness or accident of the Participant, their spouse or
dependent, the beneficiary, their spouse or dependent, loss of the Participant
or beneficiary’s property due to casualty; or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant or beneficiary. A distribution under this subparagraph may not
be made if the emergency is or may be relieved through reimbursement or
compensation from insurance, or otherwise; by liquidation of the Participant’s
assets, to the extent that the liquidation of such assets would not itself cause
severe financial hardship or by cessation of deferrals under this Plan.

(iii) Minimum Required Distributions: This Plan will begin lifetime
distributions to the participant no later than April 1 of the calendar year
following the later of the calendar year in which the Participant attains age
70 1/2 or the calendar year in which the Participant retires.

(iv) In addition, distributions may be made pursuant to a domestic relations
order determined to be qualified under Section 414(p) of the Code.

(v) If no initial election is made by a participant or beneficiary under this
Section 7, then the amounts deferred under this Plan are considered made
available and taxable to the Participant at the earliest time, on or after
severance of employment (but in no event later than the date on which
distributions must commence due to the Participant’s attainment of age 70 1/2)
that distributions are permitted to commence

(b) Forms and Timing of distributions:

(i) A Participant may elect a distribution, prior to termination of the
Participant’s services to the Cooperative, of the amount credited to the
Participant’s account under this Plan in the following form:

(A) annual installments. The number of installments shall be such as to qualify
under Code Section 457(d)(2).

(B) single sum

(C) annual installment/single sum combination

(D) transfer in-kind

Distributions will commence 60 days after severance from employment unless
during the 30-day period immediately following the severance, the Participant
elects to commence benefits at a later date or elects to receive the
distribution in installments. In addition, one additional deferral election may
be made not less than 30 days prior to the date payment would otherwise be made.
Distributions may not be deferred later than the April 1 of the year the
Participant attains age

 

3



--------------------------------------------------------------------------------

70 1/2. Once commenced, the number of installments shall not be changed or
accelerated, except by the application of Section 8. Payments shall be made at
such time and in such form as provided in distribution forms provided by the
Cooperative.

(ii) If a Participant should die before distribution of the full amount of the
account described in this Plan has been made to the Participant, any remaining
amounts shall be distributed to the Participant’s beneficiary by the method
designated by the Participant on distribution forms provided by the Cooperative
at the time the Participant selected the number of distribution installments.
The Participant may designate a payment of a lump sum or the continued payment
of the Participant’s elected number installments to the beneficiary if
distribution has begun. If distribution has not begun before death of the
Participant, payment to the beneficiary shall be made in a lump sum or not more
than five installments. If a Participant has not designated a beneficiary, or if
no designated beneficiary is living on the date of distribution, the amount
credited to the account shall be distributed to the Participant’s estate in a
lump sum distribution as soon as administratively feasible following the
Participant’s death.

(iii) The Participant may change the designation of beneficiary at any time. The
Participant may change the method of distribution in writing delivered to the
Cooperative before termination of services to the Cooperative.

(c) Earnings and losses shall continue to be credited to the funds remaining in
the account as if the Participant had not terminated services with the
Cooperative. Each installment payment shall be based on the amount then credited
to the Participant’s account. The final installment will be the balance of the
account and any earnings or losses credited to such date.

(d) Unless the Cooperative elects otherwise, if the Participant’s services with
the Cooperative and all other related employers of the Cooperative (as
determined under Section 414 of the Code) terminates for any reason, and the
Participant within three months begins rendering services for another company
that is a member of the National Rural Electric Cooperative Association,
termination shall be deemed to occur when the Participant terminates services
with the new company.

(e) If a severance of employment is treated under subsection (d), a transfer is
permitted if the following conditions are met—

(i) The transferring plan provides for the transfer;

(ii) The receiving plan provides for the receipt of transfers;

(iii) The participant whose amounts deferred are being transferred will have an
amount deferred immediately after the transfer at least equal to the amount
deferred with respect to that participant or beneficiary immediately before the
transfer; and

 

4



--------------------------------------------------------------------------------

(iv) For a Participant, the participant has had a severance from employment with
the transferring employer and is performing services for the entity maintaining
the receiving plan.

If such transfer is agreed to, it shall be conditioned upon the release of the
Cooperative’s obligation to the Participant under this Plan and any preceding
plan.

8. Acceleration of Distributions.

(a) The Cooperative may, in its sole discretion, accelerate the payment of some
or all of any installment payments that may have been elected by a Participant
upon a good faith showing of a hardship financial need arising from an
unforeseeable emergency, as defined in Section 7(a)(ii), such as severe
financial hardship resulting from sudden and unexpected illness or accident of
the Participant or a dependent, loss of property due to casualty or other
similar extraordinary and unforeseeable circumstances beyond the control of the
Participant.

(b) Acceleration may not be made to the extent that the hardship is or may be
relieved through insurance, by liquidation of the Participant’s assets (except
to the extent that liquidation would be a financial hardship) or by cessation of
deferrals under this Plan, nor shall acceleration be made beyond the extent
necessary to alleviate the hardship.

9. General Administrative Powers and Duties. General administration of the Plan
shall be placed in the Board. The Board shall have the power to take all actions
required to carry out the provisions of the Plan and shall further have the
following powers and duties which shall be exercised in a manner consistent with
the provisions of the Plan:

(a) To construe and interpret the provisions of the Plan and make rules and
regulations under the Plan to the extent deemed advisable by the Board,

(b) To decide all questions as to eligibility to become a Participant in the
Plan,

(c) To file or cause to be filed all such reports and other statements as may be
required by any federal or state statute, agency or authority for the Plan, and

(d) To do such other acts as it deems reasonably required to administer the Plan
in accordance with its provisions or as may be provided for or required by law
for the Plan.

10. Establishment of a Rabbi Trust. The Cooperative shall establish a Rabbi
Trust and contribute assets to the Rabbi Trust sufficient to pay the
Participant’s deferred compensation account. The assets held in the Rabbi Trust
shall be subject to the claims of the Cooperative’s creditors only in the event
of the Cooperative’s insolvency. The Participant shall not have any right, title
or interest in and to the assets of the Rabbi Trust, except for rights to
benefit payments in accordance with the terms of this Plan. For purposes of

 

5



--------------------------------------------------------------------------------

this Plan, “Rabbi Trust” means a grantor trust within the meaning of Code
Sections 671 through 679 that shall be established by the Cooperative to provide
for the payment of all the benefits payable to the Participant under this Plan.

11. Grant of Discretion. In discharging the duties assigned to it under the
Plan, the Board and its delegates have the discretion and final authority to
interpret and construe the terms of the Plan; to determine coverage and
eligibility for and amount of benefits under the Plan; to adopt, amend, and
rescind rules, regulations and procedures pertaining to its duties under the
Plan and the administration of the Plan; and to make all other determinations
deemed necessary or advisable for the discharge of its duties or the
administration of the Plan. The discretionary authority of the Board and its
delegates is final, absolute, conclusive and exclusive, and binds all parties so
long as exercised in good faith. Any judicial review of any decision of the
Board or its delegates shall be limited to the arbitrary and capricious standard
of review.

12. Claim Adjudicator. All claims for benefits under the Plan shall be
determined by the Cooperative.

13. Claim Procedure. Upon the submission of a claim for benefits under the Plan
to the Cooperative, notice of a decision with respect to the claim shall be
furnished within 90 days. If circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished by the
Cooperative to the claimant prior to the expiration of the initial 90-day
period. If such claim is wholly or partially denied, such notice shall be in
writing and set forth the reason or reasons for the denial and an explanation of
the claims review procedure. If the claimant is not notified of the decision in
accordance with this Section, such claim shall be deemed denied and the claimant
shall then be permitted to proceed with the claims review procedure provided
below.

14. Claims Review Procedure.

(a) Within 90 days following receipt of notice of a claim denial, the claimant
must file an appeal of the denial of a claim in writing with the Board
requesting a review of such denial.

(b) Prior to a decision on the appeal by the Board, the claimant or the
claimant’s duly authorized representative may review pertinent documents and
submit issues and comments in writing for consideration. The issues and comments
submitted by a claimant or the claimant’s duly authorized representative shall
supplement the administrative record on which the appeal is to be decided and
should contain all of the additional information the claimant wishes to be
considered in the review.

(c) Within 60 days following receipt of an appeal, the Board shall render a
written decision. If circumstances require an extension of time for reviewing an
appeal, written notice of the extension shall be furnished to the claimant or
the claimant’s authorized representative prior to the commencement of the
extension.

 

6



--------------------------------------------------------------------------------

(d) The Board’s decision on the appeal shall be in writing and shall set forth
(a) the reason or reasons for the decision and (b) specific reference to
pertinent provisions of the Plan on which the decision is based.

15. Unsecured Claim. The right of a Participant or the Participant’s beneficiary
to receive a distribution shall be an unsecured claim against the general assets
of the Cooperative and neither a Participant nor his or her designated
beneficiary shall have any rights in or against any amount credited to any
accounts under this Plan or any other assets of the Cooperative. The Plan at all
times shall be entirely unfunded for tax purposes and for all other purposes.
Any funds invested pursuant to the Plan shall continue for all purposes to be
part of the general assets of the Cooperative and available to its general
creditors in the event of bankruptcy or insolvency. Accounts under this Plan and
any benefits which may be payable pursuant to this Plan are not subject in any
manner to anticipation, sale, alienation, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of a Participant or a
Participant’s beneficiary. The Plan constitutes solely a promise by the
Cooperative to make benefit payment in the future. No interest or right to
receive a benefit may be taken, either voluntarily or involuntarily, for the
satisfaction of the debts of, or other obligation or claims against, such person
or entity, including claims for alimony, support, separate maintenance and
claims in bankruptcy proceedings.

16. No Guaranty. Nothing in the Plan shall be interpreted as a guaranty that
assets of the Cooperative will be sufficient to pay any benefit of the Plan. The
adoption and maintenance of the Plan shall not create any contract of services
between the Cooperative and any Participant.

17. Facility of Payment. The Cooperative may establish rules for the
administration and distribution of accounts in the event an individual is
declared incompetent and a conservator or other person legally charged with that
individual’s care is appointed. When the Cooperative determines that such
individual is unable to manage his or her own financial affairs, the Cooperative
may pay such individual’s benefits to such conservator, person legally charged
with such individual’s care, or institution then contributing toward or
providing for the care and maintenance of such individual. Any such payment
shall constitute a complete discharge of any liability of the Cooperative and
the Plan for such individual.

18. Limitation of Liability. Not withstanding any provision to the contrary,
neither the Cooperative nor any individual acting as an employee or agent of the
Cooperative shall be liable to any Participant, former Participant, designated
beneficiary, or any other person for any claim, loss, liability or expense
incurred in connection with the Plan, unless attributable to fraud or willful
misconduct on the part of the Cooperative or any such employee or agent of the
Cooperative. This limitation does not apply to the Cooperative’s obligation to
pay the unsecured benefit provided by the Plan.

19. No Waiver or Estoppel. No term, condition or provision of the Plan shall be
deemed to have been waived, and there shall be no estoppel against the
enforcement of any provision of the Plan, except by written instrument of the
party charged with such waiver or estoppel. No such written waiver shall be
deemed a continuing waiver unless specifically stated in the waiver, and each
such waiver shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.

 

7



--------------------------------------------------------------------------------

20. Termination and Amendment. The Cooperative reserves the right to amend or
terminate the Plan at any time. Any amounts credited to any account in the Plan
shall remain subject to the provisions of the Plan and distribution will not be
accelerated because of the termination of the Plan.

21. Choice of Laws. All questions pertaining to the construction, validity and
effect of the Plan shall be determined in accordance with the laws of the United
States and to the extent not preempted by such laws, by the laws of the state in
which the principal office of the Cooperative is located.

IN WITNESS WHEREOF, the Cooperative has duly executed this Plan as of this 30th
day of June, 2006.

 

OLD DOMINION ELECTRIC COOPERATIVE By  

/s/ M. John Bowman

  M. John Bowman   Chairman of the Board

 

8



--------------------------------------------------------------------------------

EXHIBIT A

EXECUTIVE DEFERRED COMPENSATION PLAN

 

Designated Participants

  

Effective Date

Jack Reasor    June 30, 2006